Exhibit 10.2

PROMISSORY NOTE

 

December 20, 2019

Hartford, Connecticut

$6,500,000.00

 

FOR VALUE RECEIVED, RIVERBEND ORLANDO HOLDINGS I, LLC, a Florida limited
liability company and RIVERBEND ORLANDO HOLDINGS II, LLC,  a Florida limited
liability company, having an address of 204 West Newberry Road,  Bloomfield,
CT 06002 (collectively, the “Borrower”), hereby promise to pay to the order of
WEBSTER BANK, NATIONAL ASSOCIATION,  a  national banking association  (“Bank”)
at the offices of the Bank at CityPlace II, 185 Asylum Street, Hartford,
Connecticut 06103 or such other address as the Bank shall designate in a written
notice to Borrower, the amount of SIX MILLION FIVE HUNDRED THOUSAND AND 00/100
DOLLARS ($6,500,000.00) (the “Loan”) together with (i) interest at the rate or
rates hereinafter provided; (ii) all amounts which may become due under
the Mortgage (as hereinafter defined), or under any other Loan Document
evidencing, securing or otherwise executed in connection with the indebtedness
evidenced by this Promissory Note (this “Note”) (the Note, Mortgage, and all
other documents or instruments executed and delivered in connection with the
Loan,  the “Loan Documents”);  (iii) any costs and expenses, including
attorneys' and appraiser's fees, incurred in the collection of this Note or the
Loan Documents, or in the foreclosure of the Mortgage, or in protecting or
sustaining the lien of the Mortgage, or in any litigation or controversy arising
from or connected with the Loan Documents; and (iv) all taxes or duties assessed
upon said sum against the holder hereof, upon the debt evidenced hereby or by
any Loan Document and upon the Mortgaged Property (as hereinafter defined).

 

This Note is subject to all of the following terms and conditions:

 

1. Capitalized Terms.  Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to them in any other Loan Document.

 

2. Definitions.As used in this Note, the following terms shall have the
respective meanings set forth below:

 

(a)“Adjusted LIBOR Rate” means, with respect to any Interest Period for the
Loan, (i) an interest rate per annum equal to (I) the LIBOR Rate for such
Interest Period multiplied by (II) the Statutory Reserve Rate, or (ii) the
Alternative Rate, as applicable.

(b) “Alternative Rate” shall have the meaning set forth in Section 5(d) hereof.

(c)“Applicable Margin” shall mean one hundred seventy-five (175) basis points.

(d)“Lender Funding Markets” means one or more wholesale funding markets
available to the Bank, including the LIBOR, Eurodollar, and swap markets as
applicable and available, or such other appropriate money market as determined
by the Bank in its sole discretion.








(e)“Borrowing Date” means the Business Day on which the Bank makes the Loan to
the Borrower.

(f)“Breakage Costs” shall mean any actual loss or expense (including, without
limitation, actual lost profit) that Bank sustains or incurs as a direct
consequence of any prepayment (whether optional or mandatory) of the Note
bearing interest at the Adjusted LIBOR Rate by the Borrower on and after the
date hereof and through the last day of the LIBOR Interest Period, including,
but not limited to, any loss or any interest payable by Bank to lenders of funds
obtained by it in order to make or maintain the Loan at the Adjusted LIBOR Rate,

(g)“Business Day” means (i) for all purposes other than as set forth in clause
(ii) below, any day other than a Saturday, a Sunday or a day on which commercial
banks located in Hartford, Connecticut are authorized or required by law or
other governmental action to close, and (ii) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
LIBOR Advances, any day which is a Business Day described in clause (a) above
and which is also a day on which funding in Dollars between banks may be carried
on in London, England.

(h)“Interest Payment Date” means: (i) the last day of the applicable Interest
Period, and (ii) the Maturity Date.

(i)“Interest Period” means, as to the Loan, as to the first Interest Period, the
period commencing on the Borrowing Date and ending  on the first Business Day of
the following month, and thereafter, the period commencing on the first Business
Day of each month and ending one month thereafter; provided, however, that (a)
if any Interest Period would otherwise end on a day which is not a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day and (b) any Interest Period which begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month.

(j)“LIBOR Rate” means, with respect to each Interest Period applicable to the
Loan, a rate of interest per annum, as determined by the Bank, equal to the rate
for deposits in U.S. Dollars for a period of one month, which appears on Reuters
Page ‘LIBOR01’ (or such other page as may replace the LIBOR Page on that service
for the purpose of displaying such rates or such other service as may be
nominated by the ICE Benchmark Administration, for the purpose of displaying
London interbank offered rates for Dollar deposits) as of 11:00 a.m., London
time, on the day that is two (2) London Business Days prior to the first day of
such Interest Period. 

(k)Intentionally Omitted.



2

 




(l)“London Business Day” means any day on which dealings in United States dollar
deposits are carried on by banking institutions in the London interbank market.

(m)“Maturity Date” means January 1, 2030.

(n)“Mortgage” means that certain Mortgage, Security Agreement and Fixture
Filing, dated even herewith, given by the Borrower to the Bank.

(o)“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System of the
United States to which a lender is subject for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of such Board). Such
reserve percentages shall include those imposed pursuant to such Regulation
D.  LIBOR Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to the affected
lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

3. Interest Rate Provisions.

 

(a)This Loan shall bear interest at a rate per annum equal to the Adjusted LIBOR
Rate for the applicable Interest Period plus the Applicable Margin.

(b)All interest rate determinations hereunder shall be made by the Bank and
shall be deemed conclusive and binding upon the Borrower in the absence of
manifest error.

(c)Interest on all Advances shall be calculated on the basis of a 360-day year,
in each case for the actual number of days elapsed.

4.



Repayment.    Except as otherwise provided in Section 5(c) of this Note,
interest shall be payable in arrears on the following dates and upon each
payment (including prepayment) of the Loan:

 

(a)Commencing on February 1, 2020, monthly payments of principal in amounts as
set forth on Schedule A attached hereto and incorporated herein, shall be due
and payable on the first Business Day of each month during the term of the Loan,
together with interest.

(b)Payment at Maturity.  The full amount of the outstanding principal balance of
the Loan, together with all interest accrued thereon, and all other amounts due
and payable hereunder or under any of the other Loan Documents, shall be due and
payable in full on the Maturity Date.



3

 




(c)Form of Payment.  All amounts owing under this Note and interest thereon
shall be payable in legal tender of the United States of America.  In the event
a payment hereunder is due on a Saturday, Sunday or legal holiday, payment shall
be due on the next succeeding Business Day.

(d)Evidence of Debt.  The Bank will enter an appropriate notation on its books
and records evidencing the interest rate applicable to the outstanding balance
hereof, each repayment on account of the principal thereof, and the amount of
interest paid. Borrower agrees that, in the absence of manifest error, the books
and records of the Bank shall constitute prima facie evidence of the amount
owing to the Bank pursuant to this Note.

(e)Balloon Payment.  Borrower acknowledges that said monthly payments of
principal shall be insufficient to fully amortize the principal amount of this
Note prior to the Maturity Date and, therefore, Borrower shall be obligated to
make a so-called balloon payment on the Maturity Date in order to pay this Note
in full.

5. Additional Provisions.

 

(a)Late Charges.If any amount payable under this Note (except the amount due at
the Maturity Date) is not paid within ten (10) days after its due date, Borrower
shall pay to the Bank on demand an amount equal to five percent (5%) of such
unpaid amount which Borrower acknowledges to be a reasonable late charge to
compensate the Bank for the administrative costs of dealing with such late
payment and for its loss of use of such funds.  Borrower also acknowledges that
such late charge is a material inducement to the Bank to make the Loan evidenced
by this Note, the Bank would not have made the Loan in the absence of the
agreement of Borrower to pay such late charge and such late charge is not a
penalty and represents a reasonable estimate of compensation to the Bank for
losses resulting from Borrower’s default that are difficult to ascertain.

(b)Expenses.  Borrower further promises to pay to the Bank, as incurred, and as
an additional part of the unpaid principal balance, all reasonable costs,
expenses and reasonable attorneys' fees incurred (i) in the preparation,
protection, modification, collection, defense or enforcement of all or part of
this Note or any guaranty hereof, or (ii) in the foreclosure or enforcement of
any mortgage or security interest which may now or hereafter secure either the
debt hereunder or any guaranty thereof, or (iii) with respect to any action
reasonably taken to protect, defend, modify or sustain the lien of any such
mortgage or security agreement, or (iv) with respect to any litigation or
controversy arising from or connected with the enforcement of any provisions of
this Note or any mortgage or security agreement or collateral which may now or
hereafter secure this Note, or (v) with respect to any act reasonably taken to
protect, defend, modify, enforce or release any of its rights or remedies with
regard to, or otherwise effect collection of, any collateral which may now or in
the future secure this Note, or with regard to or against Borrower or any
endorser, guarantor or surety of this Note.

(c)Default Rate.  Notwithstanding the foregoing, after the occurrence and during
the continuance of an Event of Default, the outstanding principal balance of the
Loan shall bear interest at a rate per annum otherwise payable hereunder, plus
five percent

4

 




(5.0%) per annum (the “Default Rate”) until payment in full (whether before or
after judgment has been rendered with respect hereto) which amounts shall each
become an additional part of the unpaid balance.

(d)LIBOR Termination Provisions.  If the Bank, in its sole discretion,
determines that (a) (i) the LIBOR Rate cannot be readily determined or does not
adequately and fairly reflect the cost of making or maintaining the Loan or (ii)
deposits of a type and maturity appropriate to match fund the Loan are not
available to the Bank, and such circumstances are likely to be permanent, (b)
ICE Benchmark Administration (or any Person that takes over the administration
of such rate) ceases its administration and publication of interest settlement
rates for deposits in U.S. dollars, or (c) the supervisor for the administrator
of the publication of such rates or a Governmental Authority having jurisdiction
over the Bank has made a public statement identifying a specific date after
which such interest settlement rate shall no longer be used for determining
interest rates for loans, then the Bank shall determine an alternate rate of
interest to the LIBOR Rate taking into account then prevailing standards in the
market for determining interest rates for comparable commercial loans made by
financial institutions in the United States at such time.  The Bank and the
Borrower hereby agree to enter into an amendment to this Note and/or the Loan
Documents, if necessary, to incorporate such alternate interest rate (the
“Alternative Rate”) and other accompanying changes to this Note and/or the Loan
Documents that are reasonably determined to be applicable thereto.

(e)Additional Payments. If Bank shall deem applicable to this Note, any
requirement of any law of the United States of America, any regulation, order,
interpretation, ruling, official directive or guideline (whether or not having
the force of law) of the Board of Governors of the Federal Reserve System, the
Comptroller of the Currency, the Federal Deposit Insurance Corporation or any
other board or governmental or administrative agency of the United States of
America which shall impose, increase, modify or make applicable thereto or cause
to be included in, any reserve, special deposit, calculation used in the
computation of regulatory capital standards, assessment or other requirement
which imposes on Bank any cost that is attributable to the maintenance hereof,
then, and in each such event, Bank shall notify the Borrower thereof and the
Borrower shall pay the Bank, within ninety (90) days of receipt of such notice,
such amount as will compensate Bank for any such cost, which determination may
be based upon the Bank's reasonable allocation of the aggregate of such costs
resulting from such events and shall be calculated in a manner consistent with
the Bank’s practices for similar loans and similar borrowers.  In the event any
such cost is a continuing cost, a fee payable to Bank may be imposed upon the
Borrower periodically for so long as any such cost is deemed applicable to the
Bank, in an amount determined by Bank to be necessary to compensate Bank for any
such cost.  The determination by any Bank of the existence and amount of any
such cost shall, in the absence of manifest error, be conclusive.  
 Notwithstanding the foregoing, Bank agrees to use commercially reasonable
efforts to eliminate or mitigate any costs attributable to the maintenance of
the Loan. If Bank is unable to eliminate such costs, Borrower shall have the
right to prepay the then outstanding principal balance of the Loan, together
with all accrued and unpaid interest thereon, in full, but not in part, without
prepayment charges.

 



5

 




6. Prepayment.

 

(a)Borrower may prepay the then outstanding principal balance of the Loan,
together with all accrued and unpaid interest thereon, in full but not in part,
upon not less than thirty  (30) days written notice of the projected date of
prepayment and upon concurrent payment to Bank of any and all Breakage Costs or
damages incurred by the Bank in connection with such prepayment.

(b)In the event that Borrower elects to prepay the Note in accordance with the
terms set forth above, Borrower shall give Bank not less than thirty (30) days
prior written notice of its intent to prepay the Note.  Any amounts specified in
the aforesaid prepayment notice shall, upon the giving of said notice, become
due and payable at the time provided for prepayment in said notice. Any
prepayments permitted hereunder shall be applied to interest and other charges
accrued under this Note to the day prepayment shall have been received by Bank,
and then to principal, in the inverse order of the installments of principal
payable under this Note.

(c)If the maturity of this Note shall be accelerated for any reason, then a
tender of payment by Borrower, or by anyone on behalf of Borrower, of the amount
necessary to satisfy all sums due under this Note shall constitute an evasion of
the payment terms of this Note and shall be deemed to be a voluntary prepayment
under this Note, and any such prepayment, to the extent permitted by law, shall
require the concurrent payment to Bank of the Breakage Costs.

7. Events of Default.  An Event of Default shall be those events set forth in
Section 6.2 of the Mortgage.

 

8. Acceleration.  Upon the occurrence and during the continuance of any Event of
Default hereunder, at the option of the Bank all principal outstanding
hereunder, together with accrued interest thereon and charges incurred with
respect thereto, shall become immediately due and payable, all without demand,
presentment, protest or notice of any kind, all of which are hereby waived by
Borrower. No remedy herein conferred upon the Bank or the holder of this Note is
intended to be exclusive of any other remedy and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or any other provision
of law.

 

9. Set-off.  Upon the occurrence and during the continuation of an Event of
Default hereunder, the Bank is hereby authorized at any time from time to time,
without notice to Borrower to set-off and apply any and all deposits of Borrower
(general or special, time or demand, provisional or final), credits, collateral
and property, but expressly excluding tenant security deposits, at any time held
by, in transit to or in the safekeeping, custody or control of, the Bank or any
entity under the control of or under common control with the Bank (and shall
include any other obligation at any time owing by the Bank or any entity under
the control of or under common control with the Bank to or for the credit or the
account of Borrower) against any and all of the obligations of Borrower to the
Bank now or hereafter existing hereunder, irrespective of whether or not the
Bank shall have made any demand hereunder and even though such obligations may
be contingent and unmatured. Upon making any such set-off, appropriation or
application, the Bank agrees to notify Borrower

6

 




thereof in writing, provided the failure to give such notice shall not affect
the validity of such set off or appropriation or application.  ANY AND ALL
RIGHTS TO REQUIRE THE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO
ANY OTHER COLLATERAL WHICH SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF
SET-OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER
OR ANY GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED. 

 

10. Collateral.  This Note and the indebtedness evidenced hereby are secured,
inter alia, by that certain Mortgage Deed,  Security Agreement and Fixture
Filing dated as of even date herewith, between Borrower, as mortgagor, and the
Bank, as mortgagee (the “Mortgage”).  The Mortgage constitutes a first priority
lien on certain real and personal property, more particularly described therein
located at 7466 Chancellor Drive, Orlando, Florida (the “Mortgaged Property”).

 

11. Notices.  Notices to Borrower shall be deemed given when delivered in
accordance with the notice provisions of the Mortgage. Borrower and any endorser
of this Note or the obligation represented hereby waives presentment, demand,
notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note, assents
to any extension or postponement of the time of payment or any other indulgence,
to any substitution, exchange or release of collateral and to the addition or
release of any other party or person primarily or secondarily liable.

 

12. Sale of Interests.  Borrower acknowledges that Bank may (a) fund the Loan
through an affiliate, (b) sell or transfer interests in the Loan and the Loan
Documents to one or more participants or special purpose entities, (c) pledge
Bank's interests in the Loan and the Loan Documents as security for one or more
loans obtained by Bank, and/or (d) sell or transfer Bank's interests in the Loan
and the Loan Documents in connection with a securitization transaction or
otherwise, in each case at no cost to Borrower, and that all documentation,
financial statements, appraisals, reports and other data, or copies thereof,
related to any loan application or commitment, Borrower, the Mortgaged Property,
and/or the Loan, may be exhibited to and reviewed by any party that is reviewing
the Loan for the purposes of purchasing, valuing, rating or servicing the Loan,
and Bank shall direct such party to keep all such information in confidence to
the same extent as is required of Bank pursuant to the Loan Documents, but Bank
shall have no obligation to oversee the actions of said party or any liability
to Borrower in the event said party does not so comply. Upon any transfer or
proposed transfer contemplated above and by the Loan Documents, at Bank's
request, Borrower shall provide a true and correct estoppel certificate to the
reviewing party or parties in such form, substance and detail as Bank or the
reviewing party or parties may reasonably require, provided, however, that
Borrower shall not be required to incur any costs in connection with any such
transfer.

 

13. Rights of Bank. In addition to any rights the Bank may have hereunder, under
the Loan Documents or under any other instrument, document or agreement which
may now or hereafter evidence, govern or secure this Note, the Bank shall have
all the rights of a creditor under the laws of the State of Connecticut and the
case law interpreting the same.  Nothing contained herein shall be construed as
limited or restricting any rights the Bank may have, whether statutory or
otherwise, including, without limitation, all rights of set-off as may exist
under law.



7

 




 

14. Consent to Credit Verification. The Borrower hereby agrees that Bank shall
have the right at any time and from time to time to verify credit information
supplied by the undersigned.

 

15. WAIVER OF TRIAL BY JURY.  BORROWER AND BANK ACKNOWLEDGE THAT THE TRANSACTION
CONTEMPLATED HEREBY IS A COMMERCIAL TRANSACTION, AND BORROWER AND BANK HEREBY
IRREVOCABLY WAIVE ALL RIGHT TO A TRIAL BY JURY IN ANY PROCEEDING HEREAFTER
INSTITUTED BY OR AGAINST BORROWER OR BANK IN RESPECT OF THIS NOTE OR ANY
GUARANTY OR ENDORSEMENT OF THIS NOTE.

 

16. Other Rights and Waivers, Successors and Assigns.  Borrower hereby waives
presentment for payment, protest and notice of dishonor, and hereby agrees to
any extension or delay in the time for payment or enforcement, to renewal of
this Note and to any substitution or release of any collateral, all without
notice and without any affect on its liabilities. Any delay on the part of the
holder hereof in exercising any right hereunder or under any mortgage or
security agreement which may secure this Note shall not operate as a waiver. The
rights and remedies of the holder hereof shall be cumulative and not in the
alternative, and shall include all rights and remedies granted herein, in any
document referred to herein, and under all applicable laws. The provisions of
this Note shall bind the heirs, executors, administrators, assigns and
successors of Borrower and shall inure to the benefit of the holder hereof, its
successors and assigns.

 

17. Acknowledgement of Copy.  Borrower acknowledges receipt of a copy of this
executed Note.

 

18. Governing Law.  This Note and the rights and obligations of the parties
hereunder shall be construed and interpreted in accordance with the laws of the
State of Connecticut.

 

19. Severability.  If any provision of this Note is deemed void, invalid or
unenforceable under applicable law, such provision is and will be deemed to be
totally ineffective to that extent, but the remaining provisions shall be deemed
unaffected and shall remain in full force and effect.

 

20. Survival. The obligations of the Borrower under Section 5 of this Note shall
survive the payment of this Note.

 

21. The provisions of Section 10.2 of the Mortgage are hereby incorporated by
reference.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]



8

 




IN WITNESS WHEREOF, the undersigned has executed this Promissory Note as of the
day and year first written above.

 

 

 

BORROWER:

 

Riverbend Orlando Holdings I, LLC,

a Florida limited liability company




By:

Griffin Industrial, LLC, a Connecticut

 

limited liability company, its Manager

 

 

By:

/s/Anthony Galici

 

Anthony J. Galici

 

Vice President

 

 

 

 

Riverbend Orlando Holdings II, LLC,

a Florida limited liability company

 

 

 

 

By:

Griffin Industrial, LLC, a Connecticut

 

limited liability company, its Manager

 

 

By:

/s/Anthony Galici

 

Anthony J. Galici

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page to Promissory Note]

 



9

 




 

 

 

 

Original Amt

Coupon

 

 

 

 

 

     6,500,000.00


3.60000%

 

 

 

 

 

 

 

          300

mos.

 

 

 

 

 


25

(yrs.)

 

 

 

 

 

 

 

#

Accrual Period

 

Prin

Prin + Int

 


1

1/2/2020

02/03/2020

     6,500,000.00

             13,390.18

 32,890.18

 


2

02/03/2020

03/02/2020

     6,486,609.82

             13,430.35

 32,890.18

 


3

03/02/2020

04/01/2020

     6,473,179.47

             13,470.64

 32,890.18

 


4

04/01/2020

05/01/2020

     6,459,708.83

             13,511.05

 32,890.18

 


5

05/01/2020

06/01/2020

     6,446,197.78

             13,551.58

 32,890.18

 


6

06/01/2020

07/01/2020

     6,432,646.20

             13,592.24

 32,890.18

 


7

07/01/2020

08/03/2020

     6,419,053.96

             13,633.01

 32,890.18

 


8

08/03/2020

09/01/2020

     6,405,420.95

             13,673.91

 32,890.18

 


9

09/01/2020

10/01/2020

     6,391,747.04

             13,714.94

 32,890.18

 


10

10/01/2020

11/02/2020

     6,378,032.10

             13,756.08

 32,890.18

 


11

11/02/2020

12/01/2020

     6,364,276.02

             13,797.35

 32,890.18

 


12

12/01/2020

01/04/2021

     6,350,478.67

             13,838.74

 32,890.18

 


13

01/04/2021

02/01/2021

     6,336,639.93

             13,880.26

 32,890.18

 


14

02/01/2021

03/01/2021

     6,322,759.67

             13,921.90

 32,890.18

 


15

03/01/2021

04/01/2021

     6,308,837.77

             13,963.66

 32,890.18

 


16

04/01/2021

05/04/2021

     6,294,874.11

             14,005.55

 32,890.18

 


17

05/04/2021

06/01/2021

     6,280,868.56

             14,047.57

 32,890.18

 


18

06/01/2021

07/01/2021

     6,266,820.99

             14,089.71

 32,890.18

 


19

07/01/2021

08/02/2021

     6,252,731.28

             14,131.98

 32,890.18

 


20

08/02/2021

09/01/2021

     6,238,599.30

             14,174.38

 32,890.18

 


21

09/01/2021

10/01/2021

     6,224,424.92

             14,216.90

 32,890.18

 


22

10/01/2021

11/01/2021

     6,210,208.02

             14,259.55

 32,890.18

 


23

11/01/2021

12/01/2021

     6,195,948.47

             14,302.33

 32,890.18

 






24

12/01/2021

01/04/2022

     6,181,646.14

             14,345.24

 32,890.18

 


25

01/04/2022

02/01/2022

     6,167,300.90

             14,388.27

 32,890.18

 


26

02/01/2022

03/01/2022

     6,152,912.63

             14,431.44

 32,890.18

 


27

03/01/2022

04/01/2022

     6,138,481.19

             14,474.73

 32,890.18

 


28

04/01/2022

05/03/2022

     6,124,006.46

             14,518.16

 32,890.18

 


29

05/03/2022

06/01/2022

     6,109,488.30

             14,561.71

 32,890.18

 


30

06/01/2022

07/01/2022

     6,094,926.59

             14,605.40

 32,890.18

 


31

07/01/2022

08/01/2022

     6,080,321.19

             14,649.21

 32,890.18

 


32

08/01/2022

09/01/2022

     6,065,671.98

             14,693.16

 32,890.18

 


33

09/01/2022

10/03/2022

     6,050,978.82

             14,737.24

 32,890.18

 


34

10/03/2022

11/01/2022

     6,036,241.58

             14,781.45

 32,890.18

 


35

11/01/2022

12/01/2022

     6,021,460.13

             14,825.80

 32,890.18

 


36

12/01/2022

01/03/2023

     6,006,634.33

             14,870.27

 32,890.18

 


37

01/03/2023

02/01/2023

     5,991,764.06

             14,914.88

 32,890.18

 


38

02/01/2023

03/01/2023

     5,976,849.18

             14,959.63

 32,890.18

 


39

03/01/2023

04/03/2023

     5,961,889.55

             15,004.51

 32,890.18

 


40

04/03/2023

05/02/2023

     5,946,885.04

             15,049.52

 32,890.18

 


41

05/02/2023

06/01/2023

     5,931,835.52

             15,094.67

 32,890.18

 


42

06/01/2023

07/03/2023

     5,916,740.85

             15,139.95

 32,890.18

 


43

07/03/2023

08/01/2023

     5,901,600.90

             15,185.37

 32,890.18

 


44

08/01/2023

09/01/2023

     5,886,415.53

             15,230.93

 32,890.18

 


45

09/01/2023

10/02/2023

     5,871,184.60

             15,276.62

 32,890.18

 


46

10/02/2023

11/01/2023

     5,855,907.98

             15,322.45

 32,890.18

 


47

11/01/2023

12/01/2023

     5,840,585.53

             15,368.42

 32,890.18

 


48

12/01/2023

01/02/2024

     5,825,217.11

             15,414.52

 32,890.18

 


49

01/02/2024

02/01/2024

     5,809,802.59

             15,460.77

 32,890.18

 


50

02/01/2024

03/01/2024

     5,794,341.82

             15,507.15

 32,890.18

 


51

03/01/2024

04/02/2024

     5,778,834.67

             15,553.67

 32,890.18

 

11

 




52

04/02/2024

05/01/2024

     5,763,281.00

             15,600.33

 32,890.18

 


53

05/01/2024

06/03/2024

     5,747,680.67

             15,647.13

 32,890.18

 


54

06/03/2024

07/01/2024

     5,732,033.54

             15,694.08

 32,890.18

 


55

07/01/2024

08/01/2024

     5,716,339.46

             15,741.16

 32,890.18

 


56

08/01/2024

09/03/2024

     5,700,598.30

             15,788.38

 32,890.18

 


57

09/03/2024

10/01/2024

     5,684,809.92

             15,835.75

 32,890.18

 


58

10/01/2024

11/01/2024

     5,668,974.17

             15,883.25

 32,890.18

 


59

11/01/2024

12/02/2024

     5,653,090.92

             15,930.90

 32,890.18

 


60

12/02/2024

01/02/2025

     5,637,160.02

             15,978.70

 32,890.18

 


61

01/02/2025

02/03/2025

     5,621,181.32

             16,026.63

 32,890.18

 


62

02/03/2025

03/03/2025

     5,605,154.69

             16,074.71

 32,890.18

 


63

03/03/2025

04/01/2025

     5,589,079.98

             16,122.94

 32,890.18

 


64

04/01/2025

05/01/2025

     5,572,957.04

             16,171.31

 32,890.18

 


65

05/01/2025

06/02/2025

     5,556,785.73

             16,219.82

 32,890.18

 


66

06/02/2025

07/01/2025

     5,540,565.91

             16,268.48

 32,890.18

 


67

07/01/2025

08/01/2025

     5,524,297.43

             16,317.28

 32,890.18

 


68

08/01/2025

09/02/2025

     5,507,980.15

             16,366.24

 32,890.18

 


69

09/02/2025

10/01/2025

     5,491,613.91

             16,415.33

 32,890.18

 


70

10/01/2025

11/03/2025

     5,475,198.58

             16,464.58

 32,890.18

 


71

11/03/2025

12/01/2025

     5,458,734.00

             16,513.97

 32,890.18

 


72

12/01/2025

01/02/2026

     5,442,220.03

             16,563.52

 32,890.18

 


73

01/02/2026

02/02/2026

     5,425,656.51

             16,613.21

 32,890.18

 


74

02/02/2026

03/02/2026

     5,409,043.30

             16,663.05

 32,890.18

 


75

03/02/2026

04/01/2026

     5,392,380.25

             16,713.04

 32,890.18

 


76

04/01/2026

05/01/2026

     5,375,667.21

             16,763.17

 32,890.18

 


77

05/01/2026

06/01/2026

     5,358,904.04

             16,813.46

 32,890.18

 


78

06/01/2026

07/01/2026

     5,342,090.58

             16,863.90

 32,890.18

 


79

07/01/2026

08/03/2026

     5,325,226.68

             16,914.50

 32,890.18

 

12

 




80

08/03/2026

09/01/2026

     5,308,312.18

             16,965.24

 32,890.18

 


81

09/01/2026

10/01/2026

     5,291,346.94

             17,016.14

 32,890.18

 


82

10/01/2026

11/02/2026

     5,274,330.80

             17,067.18

 32,890.18

 


83

11/02/2026

12/01/2026

     5,257,263.62

             17,118.39

 32,890.18

 


84

12/01/2026

01/04/2027

     5,240,145.23

             17,169.74

 32,890.18

 


85

01/04/2027

02/01/2027

     5,222,975.49

             17,221.25

 32,890.18

 


86

02/01/2027

03/01/2027

     5,205,754.24

             17,272.91

 32,890.18

 


87

03/01/2027

04/01/2027

     5,188,481.33

             17,324.73

 32,890.18

 


88

04/01/2027

05/04/2027

     5,171,156.60

             17,376.71

 32,890.18

 


89

05/04/2027

06/01/2027

     5,153,779.89

             17,428.84

 32,890.18

 


90

06/01/2027

07/01/2027

     5,136,351.05

             17,481.12

 32,890.18

 


91

07/01/2027

08/02/2027

     5,118,869.93

             17,533.57

 32,890.18

 


92

08/02/2027

09/01/2027

     5,101,336.36

             17,586.17

 32,890.18

 


93

09/01/2027

10/01/2027

     5,083,750.19

             17,638.93

 32,890.18

 


94

10/01/2027

11/01/2027

     5,066,111.26

             17,691.84

 32,890.18

 


95

11/01/2027

12/01/2027

     5,048,419.42

             17,744.92

 32,890.18

 


96

12/01/2027

01/04/2028

     5,030,674.50

             17,798.15

 32,890.18

 


97

01/04/2028

02/01/2028

     5,012,876.35

             17,851.55

 32,890.18

 


98

02/01/2028

03/01/2028

     4,995,024.80

             17,905.10

 32,890.18

 


99

03/01/2028

04/03/2028

     4,977,119.70

             17,958.82

 32,890.18

 


100

04/03/2028

05/02/2028

     4,959,160.88

             18,012.69

 32,890.18

 


101

05/02/2028

06/01/2028

     4,941,148.19

             18,066.73

 32,890.18

 


102

06/01/2028

07/03/2028

     4,923,081.46

             18,120.93

 32,890.18

 


103

07/03/2028

08/01/2028

     4,904,960.53

             18,175.29

 32,890.18

 


104

08/01/2028

09/01/2028

     4,886,785.24

             18,229.82

 32,890.18

 


105

09/01/2028

10/02/2028

     4,868,555.42

             18,284.51

 32,890.18

 


106

10/02/2028

11/01/2028

     4,850,270.91

             18,339.36

 32,890.18

 


107

11/01/2028

12/01/2028

     4,831,931.55

             18,394.38

 32,890.18

 

13

 




108

12/01/2028

01/02/2029

     4,813,537.17

             18,449.56

 32,890.18

 


109

01/02/2029

02/01/2029

     4,795,087.61

             18,504.91

 32,890.18

 


110

02/01/2029

03/01/2029

     4,776,582.70

             18,560.43

 32,890.18

 


111

03/01/2029

04/03/2029

     4,758,022.27

             18,616.11

 32,890.18

 


112

04/03/2029

05/01/2029

     4,739,406.16

             18,671.96

 32,890.18

 


113

05/01/2029

06/01/2029

     4,720,734.20

             18,727.97

 32,890.18

 


114

06/01/2029

07/02/2029

     4,702,006.23

             18,784.16

 32,890.18

 


115

07/02/2029

08/01/2029

     4,683,222.07

             18,840.51

 32,890.18

 


116

08/01/2029

09/04/2029

     4,664,381.56

             18,897.03

 32,890.18

 


117

09/04/2029

10/01/2029

     4,645,484.53

             18,953.72

 32,890.18

 


118

10/01/2029

11/01/2029

     4,626,530.81

             19,010.58

 32,890.18

 


119

11/01/2029

12/03/2029

     4,607,520.23

             19,067.62

 32,890.18

 


120

12/03/2029

01/02/2030

     4,588,452.61

             19,124.82

 32,890.18

 

 

14

 

